Order filed February 8, 2022.




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-22-00014-CV
                                  ___________
  TEXAS REIT, LLC, ALI CHOUDHRI, DALIO HOLDINGS I, LLC AND
               DALIO HOLDINGS II, LLC, Appellants
                                          V.
              MOKARAM-LATIF WEST LOOP, LTD., Appellee


                    On Appeal from the 333rd District Court
                            Harris County, Texas
                     Trial Court Cause No. 2021-27197-A


                                      ORDER
      No reporter’s record has been filed in this case. The official court reporter
for the 333rd District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On January 18, 2022, the clerk
of this court notified appellant that we would consider and decide those issues that
do not require a reporter s record unless appellant, within 15 days of notice,
provided this court with proof of payment for the record. See Tex. R. App. P.
37.3(c). Appellant filed no reply.

       Accordingly, we order appellant to file a brief in this appeal within twenty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
                                     PER CURIAM

Panel Consists of Justices Wise, Poissant, and Wilson.